DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The action is responsive to the Amendment filed on November 2, 2021.  Claims 1, 12, 17, and 20 were amended; claims 16 and 18 were cancelled; and claims 21-22 were added.  Thus, claims 1-15, 17, and 20-22 are pending. 

Drawings
The drawings filed on 11/02/2019 are accepted.

Claim Rejections - 35 USC § 112(a)
35 U.S.C. 112 reads as follows:
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 1-15, 17, and 20-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
Regarding claims 1 and 20, lines 22-23 of the claim 1 were amended to recite “using the dependency graph to evaluate the performance of the image classification neural network.”  Claim 20 was amended similarly.  The phrase “using the dependency graph to evaluate the performance of the image classification neural network,” newly recited in claims 1 and 20 is not properly described in the application as filed, and thus constitutes new matter.  Appropriate correction is required.
Claims 2-15, 17, and 21-22 are rejected under 35 U.S.C. 112(a), first paragraph, due to their dependency from a rejected base claim(s).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.— The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 22 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.
Regarding claim 22, lines 1-2 of claim 22 recite the phrase “modifying the image classification neural network to improve the performance to provide.”  It is unclear how the image classification neural network is modified “to improve the performance…”  Additionally, it is unclear as to which elements of the image classification neural network are modified, and or/how said elements are modified, to improve their performance, to “provide an improved 

Claim Rejections - 35 USC § 101 Non-Statutory
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15, 17, and 20-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Specifically, representative Claim 1 recites:
A computer-implemented method of classifying images, using an image classification neural network that receives a plurality of image data items as an input and provides an image classification decision for each of the plurality of image data items, the method comprising: using an image classification neural network to classify a plurality of image data items and provide an image classification decision for each of the plurality of image data items; obtaining a subset of the plurality of image data items that are all associated with a same image classification decision; identifying a plurality of neurons in each layer of the image classification neural network used to make the image classification decision for each image data item of the subset; assigning a relevance value to each identified neuron used to make the image classification decision for each image data item of the subset; identifying for each image data item of the subset, using the relevance value, each neuron with a high relevance value; determining, across the subset of data items, an occurrence frequency of each neuron with a high relevance value; determining, for the image classification decision made by the image classification neural network, a dependency graph showing dependencies between neurons in adjacent layers of the image classification neural network using the determined occurrence frequencies; and using the dependency graph to evaluate the performance of the image classification neural network.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements.”
Similar limitations comprise the abstract ideas of Claim 20.
Under Step 1 of the analysis, claim 1 does belong to a statutory category, namely it is a process claim.  Likewise, claim 20 is a computer program product claim.  
Under Step 2A, prong 1, claim 1 is found to include at least one judicial exception, that being a mental process.  This can be seen in the claim limitations of “classify a plurality of image data items and provide an image classification decision for each of the plurality of image data items…” (See pg. 22, ln 13-30, of the instant specification), identifying a plurality of neurons in each layer of the image classification neural network used to make the image classification decision…” (See pg. 13, ln 23-34, of the instant specification), assigning a relevance value to each identified neuron used to make the image classification decision…” (See pg. 14, ln 23-27, of the instant specification), identifying for each image data item of the subset, using the relevance value, each neuron with a high relevance value…” (See pg. 14, ln 23-27, of the instant specification), determining, across the subset of data items, an occurrence frequency of each neuron…” (See pg. 16, ln 31 to pg. 17 ln 11, of the instant specification), and determining, for the image classification decision made by the image classification neural network, a dependency graph…”  (See pg. 17, ln 13-22, of the instant specification), each of which is a mental process.  
Claim 20.
What remains of the claimed method is merely a data receiving step, obtaining a subset of the plurality of image data items…” (See pg. 13, ln 15-21, of the instant specification), and a step of using the dependency graph to evaluate the performance of the image classification neural network (see pg. 18, ln 5-27, of the instant specification), each of which comprises an insignificant extra-solution activity.  See MPEP 2106.05(g) “Insignificant Extra-Solution Activity,” Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).
Under Step 2A, prong 2 of the analysis, no specific practical application associated is with the claimed method.  For instance, nothing is done once the performance of the image classification neural network is evaluated using the dependency graph.
Under Step 2B, since the only steps outside the judicial exception are a generic data receiving step, and an insignificant extra-solution activity, the claim does not include significantly more than the judicial exception. 
As a result of the above analysis, claim 1, as well as claim 20, do not appear to be patent eligible under 101.
With regards to the dependent claims, claims 2-15, 17, and 21-22 provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims. 
Additionally, regarding dependent claim 21, claim 21 recites the limitation of “providing an indication of the performance of the image classification neural network to a user.”  The recited limitation comprises an insignificant extra-solution activity.  See MPEP 2106.05(g) “Insignificant Extra-Solution Activity,” Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).
Response to Arguments
Applicants’ arguments filed on November 2, 2021 have been fully considered.  Applicants’ arguments regarding the citied prior art are persuasive.  Applicants’ arguments regarding the rejections under section 101 are not persuasive.  
In the response filed November 2, 2021, Applicant argued (Remarks pp. 13-14) that the cited prior art of record failed to disclose the limitations of “assigning a relevance value to each identified neuron used to make the image classification decision for each image data item of the subset, identifying for each image data item of the subset, using the relevance value, each neuron with a high relevance value, and determining, across the subset of data items, an occurrence frequency of each neuron with a high relevance value,” as recited in claim 1, as well as claim 20.
Applicant’s arguments are persuasive.  The elements of “assigning a relevance value to each identified neuron used to make the image classification decision for each image data item of the subset, identifying for each image data item of the subset, using the relevance value, each neuron with a high relevance value, and determining, across the subset of data items, an occurrence frequency of each neuron with a high relevance value,” recited in claim 1, as well as claim 20, are not disclosed by the cited prior art.
Applicants’ argue (Remarks pp. 10-11) that the claims are directed to patent eligible subject matter.  Applicant’s arguments are not persuasive.
Regarding Applicant’s remarks, pg. 11, Example 39 of the 2019 Patent Eligibility Guidelines recites an eligible method of training a neural network.  Example 39 uses training data of digital facial images that are transformed various ways to create a first training set used to train a neural network.  Then, a second set of training data is created from the first set of training 
In the present application, the training data is not transformed or curated in any particular way in order to train the machine learning model.  Nor is the model trained in stages to improve its accuracy as in Example 39.  As claimed, the model uses generic machine learning to analyze training data in some unspecified way without any technical details of that process or any apparent improvement to computers or other technology.  The Specification’s general description of machine learning as involving general mathematical concepts confirms the abstract nature of the claimed model and the machine learning. See Spec. pp. 13-17, 22.  Nor is there any indication that the method improves machine learning or the training of models in any technical way.
Under Step 2A, prong 1, claim 1, as well as claim 20, includes at least one judicial exception, a mental process.  This can be seen in the claim limitations of “classify a plurality of image data items and provide an image classification decision for each of the plurality of image data items…,” identifying a plurality of neurons in each layer of the image classification neural network used to make the image classification decision…,” assigning a relevance value to each identified neuron used to make the image classification decision…,” identifying for each image data item of the subset, using the relevance value, each neuron with a high relevance value…,” determining, across the subset of data items, an occurrence frequency of each neuron…,” and determining, for the image classification decision made by the image classification neural network, a dependency graph…,” each of which is a mental process.  See pages 13-17, and 22 as noted above, of the instant specification.
Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).
Under Step 2A, prong 2 of the analysis, no specific practical application associated is with the claimed method.  For instance, nothing is done once the performance of the image classification neural network is evaluated using the dependency graph.
Under Step 2B, since the only steps outside the judicial exception are a generic data receiving step, and an insignificant extra-solution activity, the claim does not include significantly more than the judicial exception. 
As a result of the above analysis, claim 1, as well as claim 20, do not appear to be patent eligible under 101.
With regards to the dependent claims, claims 2-15, 17, and 21-22 provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims. 
Therefore, the rejection of claim 1, as well as claim 20, and dependent claims 2-15, 17, and 21-22, under section 101, is maintained.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303)297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JEFFREY P AIELLO/Examiner, Art Unit 2864